Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry J. Mathis appeals the district court’s order granting summary judgment to Defendant, Senator C. Anthony Muse, on Mathis’ 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. Mathis v. Muse, No. 8:13-cv-02597-JFM (D. Md. filed Feb. 25, 2016 & entered Feb. 26, 2016). We also grant Senator Muse’s motion to strike the exhibits attached to Mathis’ reply brief and deny Mathis’ motion to supplement the record with those exhibits. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED